Case: 11-10715     Document: 00511753182         Page: 1     Date Filed: 02/09/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         February 9, 2012
                                     No. 11-10715
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

TRENTON DON WILSON,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:08-CR-37-2


Before WIENER, GARZA, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Trenton Don Wilson appeals the sentence imposed
on revocation of his supervised release after he admitted using and possessing
controlled substances in violation of the conditions of his release. The district
court imposed the 24-month prison term “to meet the objectives of punishment
and deterrence.” Wilson contends that the court erred in light of United States
v. Miller, 634 F.3d 841, 844 (5th Cir.), cert. denied, 132 S. Ct. 496 (2011). We
review for plain error because Wilson failed to preserve the purported Miller

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-10715   Document: 00511753182      Page: 2    Date Filed: 02/09/2012

                                  No. 11-10715

error in the district court. See United States v. Rodriguez, 15 F.3d 408, 414 (5th
Cir. 1994).
      In Miller, we held that it is improper for a district court to rely on the 18
U.S.C. § 3553(a)(2)(A) factors, which include punishment, for the modification
or revocation of a term of supervised release because Congress deliberately
omitted that subsection from the first clause of 18 U.S.C. § 3583(e). 634 F.3d at
844. Unlike the revocation under § 3583(e) at issue in Miller, the revocation of
Wilson’s term of supervised release was mandated by 18 U.S.C. § 3583(g).
Because § 3583(g) does not expressly invoke the § 3553(a) factors or the limits
imposed by the first clause of § 3583(e), we find no clear or obvious error under
Miller. See United States v. Giddings, 37 F.3d 1091, 1095-97 (5th Cir. 1994); see
also United States v. Ibanez, No. 11-10504, 2011 WL 6337771, at *1 (5th Cir.
Dec. 19, 2011) (unpublished).
      The judgment of the district court is AFFIRMED.




                                        2